                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


    CHARLES ROGERS,

                 Plaintiff,                                     CIVIL ACTION NO.: 6:17-cv-00155

         v.

    NORMAN W. FRIES, INC. d/b/a CLAXTON
    POULTRY FARMS,

                 Defendant.


                                              ORDER

        In this lawsuit, Plaintiff Charles Rogers alleges that Defendant Norman W. Fries, Inc. d/b/a

Claxton Poultry Farms violated his rights pursuant to Title I of the Americans with Disabilities

Act of 1990, as amended by the ADA Amendment Act of 2008, 42 U.S.C. §12101 et seq.

(hereinafter the “ADA”) by refusing to hire him when he applied for a job in June 2016. (Doc. 5.)

The case is presently before the Court on Defendant’s Motion for Summary Judgment, in which

Defendant argues that Plaintiff cannot show that he was a qualified individual under the ADA.

(Doc. 50; doc. 50-1, pp. 10–21.) Defendant additionally argues that summary judgment should be

granted on the issue of damages pursuant to an “after-acquired evidence” defense. (Doc. 50-1, p.

21). In response, Plaintiff contends that genuine issues of material fact remain as to whether he

was a qualified individual under the ADA, (doc. 57, p. 5), and that a ruling on damages at the

summary judgment stage is inappropriate, (doc. 73, p. 11). For the reasons which follow, the Court

GRANTS Defendant’s Motion for Summary Judgment, (doc. 50). 1


1
  In light of its determination that Defendant is entitled to summary judgment disposing of the case in its
entirety, the Court declines to address Defendant’s request for summary judgment on the after-acquired
evidence defense, as it is not a dispositive issue but seeks merely to limit the damages recoverable by
                                             BACKGROUND

        The following facts are relevant to the disposition of Defendant’s Motion and, except

where specifically noted otherwise, are undisputed.

        Defendant operates a raw chicken processing plant in Claxton, Evans County, Georgia.

(Doc. 5, p. 3; doc. 11, p. 2; doc. 58, p. 10.) At the plant, chickens are killed, eviscerated, cut up,

and processed in various ways. (Doc. 58, p. 27.) The incident giving rise to this case took place

in June 2016, when Plaintiff applied to work for Defendant. 2 (Doc. 5, p. 4.) It is undisputed, for

purposes of Defendant’s Motion for Summary Judgment that Plaintiff was legally blind at the time

of this application. 3 (See Doc. 50-2, p. 1; doc. 57-1, p. 1.) While Plaintiff had previously worked

for Defendant intermittently between 1998 and 2001, (doc. 63-1, pp. 24–28), the undisputed

evidence indicates that his vision had worsened by the time he applied for re-hire in 2016, (see id.

at pp. 11–14, 24–28). As described more fully below, Plaintiff was given a conditional offer for a

specific job, but Defendant ultimately refused to hire him after it received documentation from his

medical provider regarding the limitations resulting from his vision issues. In this lawsuit, Plaintiff

challenges Defendant’s refusal to hire him as well as its failure to engage in an “interactive

process” to attempt to determine and provide a reasonable accommodation so that he could perform

the job. (Doc. 5, pp. 14–15.)




Plaintiff if his claim were allowed to proceed. This ground for summary judgment is therefore DENIED
as moot.
2
   While Plaintiff’s Response in opposition to summary judgment offers information regarding a previous
occasion—in 2015—when he applied with Defendant, his Amended Complaint does not feature any
allegations against Defendant with regard to that particular application and hiring process. (See Doc. 5.)
As a result, the Court focuses on the allegations and evidence surrounding the June 2016 application
process.
3
 Plaintiff’s visual acuity is 20/600. (Doc. 50-2, p. 1; doc. 57-1, p. 1.) Under the Social Security Act, people
with a visual acuity of 20/200 or less are “legally blind.” 42 U.S.C. §§ 416(i) & 1382(c) (2016).


                                                      2
I.      The Application and Interview Process

        Defendant’s application process has several different parts. (Doc. 50-1, p. 2.) First,

applicants must complete an employment application. (Doc. 50-5, pp. 4–6.) Here, Plaintiff

testified that a friend of his, who also drove him to the interview, helped him complete the

application, explaining, “[H]e would read the questions out and I would give him the answer and

he would fill it in[ because] he could write faster and see a lot better than I could.” (Doc. 63-1, p.

60.) Per Plaintiff’s deposition testimony, in the application, he specifically requested a “seasonal”

job, which the Court construes from the context of the surrounding testimony as a reference to a

job involved with the “seasoning” process (as opposed to a job that is only available during certain

seasons or periods of the year). 4 (Doc. 63-1, pp. 61–62 see also doc. 73, p. 4 (where Plaintiff

states, in his Sur-reply, that he “wrote on the application for the Defendant[] that he was applying

for the position of seasoning meat . . .”).) Plaintiff’s application was given to Defendant’s human

resources representative, Mr. Prater, who reviewed it and also reviewed Defendant’s record from

his previous employment at the plant, in order to determine if Plaintiff had any disqualifying

factors related to his prior employment and severance. (Doc. 50-5, p. 45; doc. 50-1, pp. 2–3.)

After determining that nothing from Plaintiff’s previous employment with the company made him

ineligible, Plaintiff was called in for an interview with Mr. Prater, who, according to Plaintiff, “got

on his computer screen and . . . told [Plaintiff] that [the type of job he requested] was open.” (Doc.


4
  In his Amended Complaint and also in his Brief in Opposition to the Motion for Summary Judgment,
Plaintiff alleges that, during his interview, he and Ken Prater, who worked in Defendant’s human resources
department, discussed positions involving not only “meat seasoning” (also referred to at times as “nugget
seasoning”) but also “nugget counting.” (Doc. 5, pp. 8–9; doc. 57, p. 2.) However, Plaintiff’s deposition
testimony indicates that any potential “nugget counting” job was only discussed at a job interview in 2015,
which is not at issue in this lawsuit and that he and Mr. Prater discussed a job “season[ing] chicken” in the
2016 interview. (Doc. 63-1, pp. 47–48, 61–62.) Furthermore, Defendant denies the existence of a position
called “nugget counting” at the plant. (Doc. 50-8, p. 1.) Thus, the Court finds that the undisputed evidence
indicates that the only job position at issue in this case was one involving seasoning, and not one involving
nugget counting.


                                                     3
50-6, pp. 2–3.) Plaintiff claims that Mr. Prater told him that the available position would involve

“seasoning chicken,” including “put[ting] it in the tub.” (Doc. 63-1, p. 62.) He also claims that at

this point he discussed the fact that he was legally blind with Mr. Prater. (Id. at pp. 61–62.)

According to Plaintiff, Mr. Prater told him that he would “be able to do this,” that “it was a pretty

easy job,” and was “something [Plaintiff] can do.” (Id. at p. 62.) At this time, Mr. Prater gave

Plaintiff a “conditional offer of employment” for the job. (Doc. 50-2, p. 6; doc. 57-1, p. 7; see also

doc. 50-6, pp. 3, 6.) Plaintiff, however, would still need to be cleared for the employment by the

plant nurse. (Do. 62-1, pp. 17, 21.)

       A.      Plaintiff was Offered a Job as a “Marination Mixer”

       It is undisputed that the at-issue position was “on the seasoning line” at the plant. (See

Doc. 50-2, p. 6; doc. 57-1, p. 7.) Plaintiff refers to it only as “meat seasoning” or “nugget

seasoning,” (doc. 5, pp. 8–9; doc. 57, p. 2), but there are multiple jobs on the seasoning line.

Plaintiff’s testimony that he was being considered for a job involving the use of a “tub” to “season

chicken” matches most closely the specific position on the plant’s seasoning line known as

“marination mixer.” (Doc. 50-8, pp. 2–3; doc. 63-1, p. 62.) In an effort to refute this as the specific

job that was offered to him, Plaintiff’s Brief in Opposition to Summary Judgment repeatedly

asserts that the term “marination” was never used in Plaintiff’s interview and therefore this cannot

be the position he was being offered. (Doc. 57, p. 2 (citing doc. 63-1, p. 50).) In support of his

claim that the word “marination” was never used, Plaintiff cites to his own deposition transcript.

However, the specific page to which he cites does not include any testimony on this point and is

actually a portion of his testimony in which was discussing his 2015 interview for re-hire, not the

at-issue 2016 interview. (See id.; see also id. at p. 10 (citing to “Monroe Depo Pg. 26, 1. 16–24,”

which also does not support this assertion).) Additionally, Plaintiff fails to point to any evidence




                                                  4
to support a determination that the at-issue position was not the “marination mixer” job or to

support a finding that Plaintiff’s description instead matches up with some other position at the

plant.

         B.     Overview of the Seasoning Line and the “Marination Mixer” Position

         Employees holding a marination mixer position at the plant are responsible for applying

spices and seasoning to the chicken. (Doc. 50-8, p. 2.) The job requires the employee to operate

and interact with multiple large machines: a “tumbler,” a “hopper,” and a “marination tank.” (Id.;

see also doc. 50-9, p. 2.) Specifically, employees in this position must “lift[] and measure[] 30

pound bags of spices into a massive hopper to be mixed with . . . [raw] chicken pieces [that have

already been placed in a] large tumbler,” which is described as being “like a concrete mixer.”

(Doc. 50-8, p. 2.) Employees must weigh and mix the seasoning exactly according to the specific

instructions of each of Defendant’s customers. (Id.) The employees in this position also must

“visually monitor the equipment” during the process, “to ensure that the chicken is tumbled and

marinated for the correct amount of time.” (Id.) During the process, employees are also required

to climb stairs, to use hand trucks to transport items, and to “unload” the batch from the tumbler

at the end of the tumbling cycle. (Doc. 50-9, p. 2.) The area where the job is performed includes

a conveyor belt that moves the marinated chicken pieces from the marination tank to an area where

they are scooped and prepared for shipment. (Doc. 50-5, pp. 17–18; doc. 50–8, p. 2.)

         The other positions on the seasoning line are scooper/scale operator, packer, and floorman.

(Doc. 50-8, p. 1.) All employees on the seasoning line are cross-trained to perform all of the jobs

on the line to ensure that all jobs are covered in the event of employee absences or restroom breaks.

(Id. at p. 2.) All of the positions on the seasoning line, however, involve interaction with or the

operation of equipment and machinery. (Id.; see also docs. 50-10, 50-11, 50-12.)




                                                  5
        The plant environment in general presents varying hazards, including standing water,

chicken fat and chicken pieces on the floor, water hoses “strewn about,” moving conveyor belts,

moving motorized pallet jacks and forklifts, and sharp cutting wheels.           (Doc. 50-8, p. 3.)

Defendant presented evidence that “[o]ne must often duck under machinery in order to move from

one place to another,” and, “in order to get to the seasoning lines from the entrance of the facility,

one must walk through a very complicated maze of machinery and also avoid the hazards [already

listed].” (Id.)

II.     The Medical Screening Process

        After conditionally offering Plaintiff the marination mixer position, Mr. Prater directed

Plaintiff to the plant nurse’s office for the preemployment medical screening portion of the process,

during which Plaintiff was required to fill out a medical questionnaire. (Doc. 50-6, p. 4; doc. 50-

5, p. 9; see also doc. 61-1, pp. 15–16.) The questionnaire was designed to help Defendant

determine whether an applicant can safely perform the at-issue job or whether there are any

medical issues that could impact the applicant’s job performance. (Doc. 50-5, p. 9; doc. 50-7, p.

2.) If more information was needed, the plant nurse would tell the applicant to have his or her

medical care provider fill out a Pre-employment Medical Screening Form. (Doc. 50-4, p. 38; doc.

50–5, p. 10; doc. 50-7, pp. 2–3.)

        On his medical questionnaire, Plaintiff wrote, inter alia, that he had a “little vision issue”

and that he had previously hurt his wrist. (Doc. 50-2, p. 6; doc. 57-1, p. 7; see also doc. 50-4, pp.

36–37.) Annette Monroe, the plant nurse, reviewed the document and, in light of these two

disclosures regarding potential physical limitations, she directed him to have both his general

physician and his eye doctor complete Pre-employment Medical Screening forms (which she

provided to him). (Doc. 61-1, pp. 17–18; doc. 63-1, p. 64; doc. 50-5, p. 12.) These forms list a




                                                  6
variety of functions (i.e., “May carry up to 80 pounds,” “Able to walk w/o restrictions,” “Able to

work near machinery,” “Able to bend/turn/twist wrist,” etc.) and has a space for the medical

providers to circle “yes” or “no” regarding whether the patient is capable of performing the given

function. (See Doc. 60-3, p. 2.) The form also has an area where it provides “[c]omments” or

makes specific requests to the provider. (Id.) In her deposition, Ms. Monroe explained that these

forms are used “[a]ny time that someone has a condition . . . that could cause them to be harmed

if [Defendant] put them in [one of its] jobs,” and that she uses these forms so that the applicant’s

physician can tell her “what they can and can’t do.” (Doc. 61-1, p. 19.)

       The comments section of the form provided to Plaintiff’s general physician stated, in bold

letters, “Please evaluate left wrist.” (Id.) It also provided some information about what the job

could entail. (Id. (“May be lifting 40+ pounds, may be walking or standing, bending or stooping,

may be pulling skins, cutting with a knife or scissors . . . . May be doing 8+ hours of repetitive

work that involves hands, wrists, elbows, and shoulders.”).) The general physician circled “yes”

in response to all of the items on the form, wrote “No medical limit” next to “Max push/pull

weight,” and signed the form at the bottom. (Id.)

       Plaintiff also provided a form to Dr. Robert King at the Georgia Eye Institute. (Doc. 50-4,

p. 38.) According to Plaintiff, he told Dr. King that this job would involve “seasoning the chicken

and putting it in the tubs.” (Doc. 66-1, pp. 3–6.) Plaintiff did not inform Dr. King that any

machinery would be involved in the job. (Id.) The comments section of the form provided to Dr.

King stated, in bold letters, “Please evaluate vision vs[.] work environment.” (Id.) It also provided

the same information as the general physician’s form (described above) regarding what the job

could entail. (Id.) While Dr. King’s responses on the form affirmed that Plaintiff could perform

most of the listed functions, he answered “no” regarding whether Plaintiff was “[a]ble to operat[e]




                                                 7
equipment,” and added a handwritten note stating: “not able to see well enough to operate

equipment[;] can work in environment that does not require good vision.” (Doc. 50-4, p. 38.)

Although he answered “yes” to the query “[a]ble to climb w/o restrictions,” Dr. King wrote “not

high levels” in the comment area next to it. (Id.) In the comments section where he was asked to

“evaluate vision vs[.] work environment” (with the information about what the job could entail

stated thereunder), he wrote: “Patient is visually impaired and is able to do job that does not require

good vision.” (Id.) An additional note written by Dr. King in the bottom margin states: “Can use

scissors only. No sharp knives, saws, or machinery. Can work in job applied for.” (Id.)

       Plaintiff returned the Pre-employment Medical Screening Forms to Defendant. (Doc. 63-

1, p. 65.) Based on the form completed by Dr. King, Defendant determined that Plaintiff could

not perform any of the jobs on the seasoning line, including “marination mixer,” either “with or

without reasonable accommodation or without posing a direct threat to himself or others.” (Doc.

50-8, p. 3; doc. 61-1, pp. 26–27.) According to Plaintiff, Ms. Monroe told him that he could not

work at Claxton Poultry until he got his “eyes fixed.” (Doc. 63-1, pp. 65, 69.) According to

Plaintiff, he then asked Monroe if he could bring his vocational resource counselor to the plant and

“let him walk through the plant and see the departments that were available for [him] to work,”

but Ms. Monroe told him no. (Doc. 63-1, p. 70; doc. 65-1, pp. 3–5.)

III.   Plaintiff Seeks Legal Recourse

       After filing a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”), (doc. 50-4, p. 39; doc. 66-1, p. 12), Plaintiff requested a Notice of Right

to Sue from the EEOC, (doc. 5, p. 5). In December 2017, he filed a Verified Complaint initiating

this lawsuit, (doc. 1), and subsequently filed the Amended Complaint, (doc. 5), alleging that

Defendant violated his rights under the ADA. Specifically, he alleges that Defendant refused to




                                                  8
hire him because of his disability and “refused to engage in the interactive process regarding any

accommodation necessary for the Plaintiff to perform the essential functions of the job.” (Id. at p.

6). Defendant filed a Motion for Summary Judgment on February 4, 2019, (doc. 50), and Plaintiff

filed a Response, (doc. 57). Defendant filed a Reply, (doc. 71), and Plaintiff filed a Sur-Reply,

(doc. 73).

                                   STANDARD OF REVIEW

       Summary judgment “shall” be granted if “the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the governing

law.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is “genuine” if the

“evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

       The moving party bears the burden of establishing that there is no genuine dispute as to

any material fact. See Williamson Oil Co. v. Philip Morris USA, 346 F.3d 1287, 1298 (11th Cir.

2003). Specifically, the moving party must identify the portions of the record which establish that

“there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Moton v. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011) (quoting Fed. R. Civ. P.

56(a)). When the nonmoving party would have the burden of proof at trial, the moving party may

discharge his burden by showing that the record lacks evidence to support the nonmoving party’s

case or that the nonmoving party would be unable to prove his case at trial. See id. (citing Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)). If the moving party discharges this burden, the

burden shifts to the nonmovant to go beyond the pleadings and present affirmative evidence to

show that a genuine issue of fact does not exist. Anderson, 477 U.S. at 257.




                                                  9
       In determining whether a summary judgment motion should be granted, a court must view

the record and all reasonable inferences that can be drawn from the record in the light most

favorable to the nonmoving party. Peek-A-Boo Lounge of Bradenton, Inc. v. Manatee County,

630 F.3d 1346, 1353 (11th Cir. 2011) (citing Rodriguez v. Sec’y for Dep’t of Corr., 508 F.3d 611,

616 (11th Cir. 2007)). However, “facts must be viewed in the light most favorable to the non-

moving party only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372,

380 (2007) (quoting Fed. R. Civ. P. 56(c)). “[T]he mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for summary judgment;

the requirement is that there be no genuine issue of material fact.” Id. (citation and emphasis

omitted).

                                           DISCUSSION

       In his Amended Complaint, Plaintiff purports to bring claims against Defendant for

violating the ADA by “fail[ing] to hire and fail[ing] to engage in the interactive process with

Plaintiff.” (Doc. 5, p. 1.) The Amended Complaint focuses on Defendant’s failure to hire him in

June 2016 and failure to “engage in the interactive process regarding any accommodation

necessary for the Plaintiff to perform the essential functions of the job.” (Id. at pp. 4, 6.) In Count

One of the Amended Complaint, Plaintiff alleges that he is a “qualified individual” pursuant to the

ADA because, “according to [his] doctors,” he, with or without reasonable accommodations, “can

perform the essential functions of the job for which [he] applied,” which he alleges “did not require

the use of machines.” (Id. at pp. 13–14.) Plaintiff then asserts, within Count I, that Defendant

violated the ADA “by denying [him] a job that he was qualified to perform,” by “failing to hire

him,” and by “failing to engage in an interactive process regarding a reasonable accommodation.”

(Id. at pp. 14–15.)




                                                  10
       “The ADA was enacted ‘to provide a clear and comprehensive national mandate to end

discrimination against individuals with disabilities and to bring persons with disabilities into the

economic and social mainstream of American life.’” Harrison v. Benchmarks Elecs. Huntsville,

Inc., 593 F.3d 1206, 1212 (11th Cir. 2010) (citation omitted.) In relevant part, the ADA provides

that no covered entity (i.e., employer or prospective employer) “shall discriminate against a

qualified individual on the basis of disability in regard to job application procedures, the hiring . .

. or discharge of employees . . . and other terms, conditions, and privileges of employment.” 42

U.S.C. § 12112(a).

       Title VII’s employment discrimination burden-shifting framework applies to ADA claims.

Earl v. Mervyns, Inc., 207 F.3d 1361, 1365 (11th Cir. 2000). Plaintiff must prove three elements

to make the necessary prima facie case of disability discrimination: “(1) he is disabled; (2) he is a

qualified individual; and (3) he was subjected to unlawful discrimination because of his disability.”

Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1255–56 (11th Cir. 2007).

I.     Whether Plaintiff Had or Was Perceived to Have a Disability

       Defendant does not dispute, at least for purposes of summary judgment, that Plaintiff had

or was perceived to have a disability when he applied for a job in June of 2016. (Doc. 50-1, p.

10.) (Defendant also does not dispute that it is a covered entity subject to the requirements of the

ADA.) Instead, Defendant focuses its Motion for Summary Judgment on the theory that Plaintiff

cannot show that he was a “qualified individual” as contemplated by the ADA in satisfaction of

the second prong. (Doc. 50-1, p. 10.)

II.    Whether Plaintiff Was a “Qualified Individual” Under the ADA

       Under the ADA, “a ‘qualified individual with a disability’ is an ‘individual with a disability

who, with or without reasonable accommodation, can perform the essential functions of the




                                                  11
employment position that such individual holds or desires.’” Gordon v. E.L. Hamm & Assocs.,

100 F.3d 907, 911 (11th Cir. 1996) (quoting 42 U.S.C. § 12111(8)). Thus, a person who is not

able to perform the essential functions of a job even with a reasonable accommodation is not a

qualified individual and, therefore, not covered by the ADA. See Davis v. Florida Power & Light

Co., 205 F.3d 1301, 1305 (11th Cir. 2000). Essential functions are “the fundamental job duties of

the employment position” but do not include “the marginal functions of the employment position.”

29 C.F.R. § 1630.2(n)(1). Thus, in order to assess whether Plaintiff was a “qualified individual,”

the Court first must determine the essential functions of the job he applied for, and then the Court

will turn to whether he could perform those functions.

       A.         Defendant Has Established the Essential Functions of the Marination Mixer
                  Position.

       In its Motion for Summary Judgment, Defendant states that the essential functions of the

position are set forth in the Job Safety Analysis form for the position, and they specifically include

accurately weighing, measuring, and mixing the ingredients, operating machinery, and monitoring

the operation of the machinery to ensure the marination process is properly completed. (Doc. 50-

1, pp. 11–13.) Plaintiff’s dispute on this topic focuses on challenging Defendant’s right to rely on

the Job Safety Analysis form as evidence of the essential functions. (Doc. 57, p. 11.)

       Whether a certain job function is essential is “evaluated on a case-by-case basis by

examining a number of factors,” D’Angelo v. ConAgra Foods, Inc., 422 F.3d 1220, 1230 (11th

Cir. 2005) (quoting Davis, 205 F.3d at 1305), and not just a written job description (such as the

Job Safety Analysis form). ADA regulations provide a number of considerations including but

not limited to:

       (1) the employer’s judgment as to which functions are essential, (2) written job
       descriptions prepared before advertising or interviewing applicants for the job, (3)
       the amount of time spent on the job performing the function, (4) the consequences



                                                 12
       of not requiring the incumbent to perform the function, (5) the terms of a collective
       bargaining agreement, (6) the work experience of past incumbents in the job; and
       (7) the current work experience of incumbents in similar jobs.

29 C.F.R. § 1630.2(n)(3).

       Notably, the first factor—the employer’s judgment—is “‘entitled to substantial weight in

the calculus,” though “[it] alone is not conclusive.” Lewis v. City of Union City, 934 F.3d 1169,

1182 (11th Cir. 2019) (quoting Holly, 492 F.3d at 1285). Here, the judgment of Defendant is that

accurately measuring and mixing chicken seasoning and operating and monitoring machinery are

essential functions of the Marination Mixer position. (Doc. 50-8, p. 2.) Specifically, Mark Bland,

the head of Defendant’s human resources department, stated in an affidavit that “[w]eighing,

mixing, measuring, and monitoring with accuracy are, in the judgment of [Defendant], essential

functions of the Marination Mixer position” and the “Marination Mixer must operate the Hopper,

Tumbler, Marination Tank, and hand trucks.” (Id.) This factor thus weighs heavily in favor of

finding that these tasks were essential functions of the position.

       As to the second factor, Defendant offers its Job Safety Analysis form as evidence of the

company’s written job description. (Doc. 50-1, p 11.) Plaintiff argues that these forms should not

be used as evidence here because the forms are not specifically titled as job descriptions. (Doc.

57, p. 10). However, in D’Angelo v. ConAgra Foods, Inc., the United States Court of Appeals for

the Eleventh Circuit considered a Job Safety Analysis form, along with other even less formal

documents such as a handwritten note, as evidence on the issue of whether working on a conveyor

belt was an essential function of a given job. 422 F.3d at 1231. As such, this Court will consider

Defendant’s forms in analyzing the second factor.




                                                 13
       The form for the “marination mixer” position lists the following “[e]quipment [o]perated”

on the job: hopper, tumbler, hand truck, and marination tank. (Doc. 50-9, p. 2.) In addition, the

form’s “Procedure-step by step” section states:

       1. Obtain seasoning ingredients
       2. Weigh & mix marination by recipe
       3. Load batch into tumbler and tumble required time
       4. Unload batch at end of cycle
       5. Reload and repeat
       6. Communicate with supervisor and scoopers to get product scooped into bags.

(Id.) (emphases added). Thus, the second factor also supports a finding that weighing, measuring

and mixing seasoning and ingredients, operating machinery, and monitoring the operation of the

machinery are essential functions of the position.

       The next factor specifically addressed by the parties involves the consequences of not

requiring the employee to perform the at-issue functions. The evidence shows that products on

the seasoning line must be seasoned “exactly to customer specifications,” which vary from

customer to customer. (Doc. 50-8, p. 2.) One of these customers was Chick-Fil-A, whose business

was worth approximately 50 million dollars to Defendant. (Doc. 50-5, p. 16.) Plaintiff offers no

evidence of his own to show that there would be no adverse consequence if he were not required

to accurately measure or mix seasoning or to load, operate and monitor the machinery that does

the mixing. Even drawing all reasonable inferences in favor of Plaintiff, the evidence indicates

that not requiring an employee to measure ingredients to a customer’s specifications, to operate

the machinery to mix those ingredients and marinate the chicken, and to monitor that machinery

could significantly disrupt the facility’s operations and cost Defendant significant business.

       While neither party submitted specific evidence about the amount of time spent measuring

and mixing seasoning or operating and monitoring machinery, the Court notes that the Job Safety

Analysis form’s step-by-step description of the job, along with Mr. Bland’s affidavit testimony,



                                                  14
indicates that the majority of a marination mixer’s active working time is spent

measuring/weighing the ingredients, loading mass quantities of the ingredients into large machines

and monitoring those machines, and unloading the mixed batches of the ingredients from the

machines. (See Doc. 50-9, p. 2; doc. 50-8, p. 2.)

       The remaining factors in the essential function analysis are inapplicable here, as the record

contains no evidence of a collective bargaining agreement, nor any evidence concerning the work

experience of either past marination mixers or employees currently holding that position.

       The Court emphasizes that Plaintiff has not offered any evidence tending to raise a question

of fact as to whether these were indeed essential functions of the job, or even as to whether different

types of tasks are actually the essential functions of the job. Instead he argues that “a jury would

be justified in concluding that having 20/20 vision is not an essential function of the job,” and that

“being able to perform each and every job on the [seasoning] line is not an essential function of

the job for which [he] applied.” (Doc. 57, p. 11.) These cursory arguments do not speak to any of

the factors and do not provide a basis for calling into question whether the job functions delineated

by Defendant are indeed essential to the job. Thus, after analyzing the factors for which

evidentiary support has been offered, the Court finds as a matter of law that weighing, measuring

and mixing seasoning and ingredients, operating machinery, and monitoring the operation of the

machinery were essential functions of the marination mixer position.

       B.      Plaintiff Has Not Made a Prima Facie Showing that He Could Perform the Job
               With or Without Reasonable Accommodations.

        Having determined that accurately weighing, measuring, and mixing the ingredients,

operating the machinery and equipment, and monitoring the operation of the machinery are

essential functions of the at-issue job, the Court turns to the next step in the inquiry, which is to




                                                  15
determine whether Plaintiff could have performed these essential functions with or without

reasonable accommodations. 42 U.S.C. § 12111(8) (2016).

                1. Plaintiff Has Not Made a Showing that He Could Perform the Job Without
                   Accommodations.

        In his Sur-reply, Plaintiff appears to argue, for the first time, that there is sufficient evidence

upon which a reasonable jury could conclude that he was able to perform the essential duties of

the job without any accommodations. (Doc. 73, pp. 4–5.) In support, Plaintiff points to the two

Pre-employment Medical Screening Forms, which he claims indicate that both physicians

determined he would be able to handle the job even without an accommodation. (Doc. 60-2, p. 2;

doc. 60-3, p. 2.) Specifically, Plaintiff emphasizes that his general physician answered “yes”

regarding his ability to handle all of the listed duties and responsibilities. (Doc. 60-3, p. 2.)

Plaintiff also emphasizes that Dr. King, his eye doctor, wrote at the bottom of his Pre-employment

Medical Screening Form that he could “work in job applied for.” (Doc. 60-2, p. 2.) Plaintiff also

points to his interview with Mr. Prater, during which he claims he told Mr. Prater about his eye

condition and that Mr. Prater told him that the position “was a pretty easy job” and “was something

[he could] do.” (Doc. 63-1, p. 62.) He repeatedly states that, based on these comments, he

“believed” he was a qualified individual for the at-issue position. (Doc. 73, p. 4.)

        The Court finds that neither doctor’s screening form provides evidence upon which a

reasonable jury could find that Plaintiff could perform the essential functions of the job without

any accommodations. First, in completing the screening form regarding Plaintiff’s abilities, the

general physician was told specifically to evaluate Plaintiff’s left wrist. Thus, there is no indication

that the physician was providing any opinion regarding the effect Plaintiff’s vision impairment

would have on his ability to perform the job. As to Dr. King, the undisputed facts establish that

he was not provided a specific description of the tasks involved in the job. Thus his opinion that



                                                    16
Plaintiff could work the job has de minis probative value, if any, due to its lack of relevancy and

foundation. While the screening form provided some general information about skills and abilities

that the job “may” require, it did not provide a description of what the performance of the job

would entail or what kind of equipment and machinery Plaintiff would be operating (or working

in the vicinity of). Furthermore, Plaintiff’s own description of the job as involving simply

“seasoning” chicken and putting it in a “tub” did not provide Dr. King with a meaningful

understanding of the true nature of the job (and it instead downplayed the extent to which Plaintiff

would have to work with and around large equipment and machinery). That Dr. King did not grasp

the true nature of the job is even more apparent in light of his specific note that Plaintiff “is not

able to see well enough to operate equipment” and his admonition of “no . . . machinery.” When

taken as a whole, Dr. King’s evaluation actually supports Defendant’s position that Plaintiff could

not perform the essential functions of the job without accommodation.

       Finally, in the face of the undisputed evidence regarding the nature and risks of the essential

functions of the job (including, most importantly, the amount of interaction with heavy equipment

and machinery and the meticulousness required in measuring seasonings), Mr. Prater’s statements

to Plaintiff during the interview would not provide a reasonable jury with a basis for finding that

Plaintiff could perform the job without a reasonable accommodation. The alleged comments were

made during the application and interview process, and the parties agree that the tentative job offer

Mr. Prater made to Plaintiff at that time was conditioned upon the plant nurse clearing him for the

job after reviewing all necessary medical documentation. Even assuming Plaintiff told Mr. Prater

that he had vision problems and was legally blind, there is no evidence that Mr. Prater knew how

or the extent to which Plaintiff’s vision was limited and whether or how it would impact his ability

to perform the job. Indeed, that determination was prudently left for the next step of the process,




                                                 17
when Plaintiff was required to complete a medical questionnaire and to obtain completed Pre-

employment Medical Screening Forms as requested by the plant nurse.

       In light of the foregoing, Plaintiff has failed to make a prima facie showing that, even with

his vision limitations, he could perform the essential functions of the marination mixer job without

any accommodations.

               2. Plaintiff Has Not Made a Showing that He Could Perform the Job With
                  Accommodations.

       Plaintiff still may be deemed a “qualified individual” if he can show that he could perform

the essential functions of the job if certain reasonable accommodations were made for him. The

ADA requires an employer to make “reasonable accommodations” to an otherwise qualified

employee with a disability “unless doing so would impose [an] undue hardship.” Lucas v. W.W.

Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001) (citing 42 U.S.C. § 12112(b)(5)(A) and 29

C.F.R. § 1630.9(a)). An accommodation is only reasonable if it allows the disabled employee to

perform the essential functions of the job in question. Id.

       “The employee has the burden of identifying an accommodation and demonstrating that it

is reasonable. Assuming [the employee] cannot do so, the employer has no affirmative duty to

show undue hardship. Moreover, an employer’s ‘duty to provide a reasonable accommodation is

not triggered unless a specific demand for an accommodation has been made.’” Frazier-White v.

Gee, 818 F.3d 1249, 1255–56 (11th Cir. 2016) (internal citations omitted), cert. denied 137 S. Ct.

592 (2016).

       The regulations implementing the ADA contemplate two types of “reasonable

accommodations” that could be applicable here:

       (i) Modifications or adjustments to a job application process that enable a qualified
       applicant with a disability to be considered for the position such qualified applicant
       desires; or



                                                18
        (ii) Modifications or adjustments to the work environment, or to the manner or
        circumstances under which the position held or desired is customarily performed,
        that enable an individual with a disability who is qualified to perform the essential
        functions of that position[.]

29 C.F.R. § 1630.2(o)(1)(i–ii).

        The parties’ briefs seem to focus on the latter type of reasonable accommodation—that is,

whether Plaintiff requested an accommodation to enable him to actually perform the essential

functions of the job. In his briefs, however, Plaintiff neglects to identify any sort of modification

or adjustment to the work environment or the way the marination mixer job is performed that

arguably would have allowed him to perform the essential functions of the job. The closest he

comes is emphasizing evidence that all of the employees who work on the seasoning line are cross-

trained to be able to perform all of the jobs on the line (not just the one to which they are assigned).

Plaintiff avers, baldly, that “it would [therefore] seem a natural place where a reasonable

accommodation could easily be made, if needed,” (doc. 57, pp. 9–10), but Plaintiff does not

elaborate on what reasonable changes could be made to enable him to perform the essential

functions of the job simply by virtue of the fact that he and the other employees would be trained

to handle each other’s duties, if necessary. Moreover, a defendant is not required to reallocate

essential functions, such as the functions of measuring ingredients and operating machinery in this

case, to other employees, so Plaintiff would not be entitled to be relieved of those duties simply

because another employee might have been trained and able to cover them. See Holbrook v. City

of Alpharetta, 112 F.3d 1522, 1527–28 (11th Cir. 1997); Webb v. Donley, 347 Fed. Appx. 443,

446 (11th Cir. 2009) (“[A]n employer is not required to reallocate job duties to change the

functions of a job.”) (citing Earl, 207 F.3d at 1367). Moreover, there is no evidence that Plaintiff

made a specific demand for this particular type of accommodation (reallocation of some duties).




                                                  19
       Plaintiff attempts to satisfy his burden by claiming that the “reasonable accommodation”

that he requested was to have his vocational counselor come visit the plant. (Doc. 57, pp. 7–9.)

However, having a third party come to the plant and observe the marination mixer job in action

does not comport with the second definition of a reasonable accommodation because a site visit

would not constitute a “modification[] or adjustment[] to the work environment, or to the manner

or circumstances under which the position . . . is customarily performed, that [would] enable

[Plaintiff] to perform the essential functions” of the job. 29 C.F.R. § 1630.2(o)(1)(ii) (emphases

added). A site visit by the vocational counselor would not, in and of itself, enable Plaintiff to

perform the essential functions of the job despite his vision issues.

       Upon examination of the relevant law and Plaintiff’s briefs, Plaintiff’s “reasonable

accommodation” claim seems instead to be that he requested a reasonable accommodation in the

job application process, per 29 C.F.R. § 1630.2(o)(1)(i). That is, Plaintiff appears to be arguing

that Defendant wrongfully refused to make an “adjustment[] to [the] application process” (i.e.,

permitting an out-of-the-ordinary observational site visit by a vocational counselor) in order “[to]

enable [Plaintiff] to be considered for the position.” 29 C.F.R. § 1630.2(o)(1)(i).

       Closely related to this claim is Plaintiff’s separate claim, explicitly alleged in the Amended

Complaint, that Defendant violated the ADA by failing to “engage in the interactive process

regarding any accommodation necessary for the Plaintiff to perform the essential functions of the

job.” (Doc. 5, p. 15.) This claim pertains to the following provision of the federal regulations

implementing the ADA:

       To determine the appropriate reasonable accommodation it may be necessary for
       the covered entity to initiate an informal, interactive process with the individual
       with a disability in need of the accommodation. This process should identify the
       precise limitations resulting from the disability and potential reasonable
       accommodations that could overcome those limitations.




                                                 20
29 C.F.R. §1630.2(o)(3) (emphasis supplied). Plaintiff claims that, upon his making the request

for the site visit “accommodation,” Defendant was required (but failed) to “engage in the

interactive process” with him.

       The Court addresses the “failure to engage in the interactive process” claim first. First, the

Court notes that the ADA provides no cause of action for failure to investigate possible

accommodations. McKane v. UBS Fin. Servs., Inc., 363 F. App’x 679, 681 (11th Cir. 2010) (citing

Willis, 108 F.3d at 285). Nonetheless, even assuming Plaintiff does have a valid cause of action

based on this claim, the Court finds that Plaintiff could not prevail on it because the undisputed

evidence indicates that, after learning from Plaintiff that he had a vision issue, Defendant did

indeed initiate and engage in an interactive process to “identify the precise limitations resulting

from that disability,” by requesting that his eye doctor, Dr. King, complete a Pre-employment

Medical Screening Form. Through this form, Dr. King identified precise limitations resulting from

Plaintiff’s vision issue: that he is “visually impaired,” that he is “not able to see well enough to

operate equipment,” that he is only able to do a job if it “does not require good vision,” and that

he should not use “sharp knives, saws or machinery.” While Dr. King did (confusingly) also state

that Plaintiff could perform “the job applied for,” he did not provide any suggestions on how

Plaintiff could perform the marination mixer job despite his repeated and explicit admonitions that

Plaintiff is not capable of operating equipment and machinery or doing jobs requiring good vision.

In the face of this clear first-hand information from Plaintiff’s treating eye doctor, and knowing

that the essential functions of the job require the use of machinery and equipment and the need for

good vision, Defendant reasonably concluded that there were no “potential reasonable

accommodations that could overcome those limitations.” The Court is not aware of any authority




                                                21
that required Defendant to permit a vocational specialist to visit the plant to offer a second opinion

(particularly one that would be secondary to that of the specializing and treating physician).

        The “failure to engage in the interactive process” claim also fails because Plaintiff has not

pointed to a “modification[] or adjustment[] to the work environment, or to the manner or

circumstances under which the [marination mixer] job . . . is customarily performed,” 29 C.F.R. §

1630.2(o)(1)(ii), that Defendant could have undertaken to enable him to perform the essential

functions of the job. Even assuming, arguendo, that Defendant had an affirmative duty to engage

in the interactive process and failed to do so, “where a plaintiff cannot demonstrate [a] reasonable

accommodation, the employer’s lack of investigation into reasonable accommodation is

unimportant.” Willis v. Conopco, Inc., 108 F.3d 282, 285 (11th Cir. 1997); Lucas, 257 F.3d at

1256 n. 2; Earl, 207 F.3d at 1367; Webb, 347 Fed. Appx. at 446. As the Eleventh Circuit explained

in Moses v. Am. Nonwovens, Inc.,

        We are persuaded that [a defendant’s] failure to investigate [does] not relieve [the
        plaintiff] of his burden of producing probative evidence that reasonable
        accommodations were available. A contrary holding would mean that an employee
        has an ADA cause even though there was no possible way for the employer to
        accommodate the employee's disability. Stated differently: An employer would be
        liable for not investigating even though an investigation would have been fruitless.

97 F.3d 446, 448 (11th Cir. 1996). The Eleventh Circuit has further elaborated that the ADA is

not intended “to punish employers for behaving callously if, in fact, no accommodation for the

employee’s disability could reasonably have been made.” Willis, 108 F.3d at 285. Here, Plaintiff

has not identified any proposed modification to the job that would enable him to perform its

essential functions (much less has he shown that any such accommodation would be reasonable).

As a result, his claim fails regardless of whether Defendant truly did fail to engage in the interactive

process.




                                                  22
       Next, the Court turns to Plaintiff’s claim (to the extent he has intended to make one) that,

in requesting a site visit with his vocational counselor, he was seeking a modification or adjustment

to the job application process to accommodate his vision issues (pursuant to 29 C.F.R. §

1630.2(o)(1)(i)). While Plaintiff contends that he asked Defendant if his vocational counselor

could come “walk through the plant and see the departments that were available for [him] to work,”

this does not qualify as an accommodation that Defendant should have provided to him in order

for him to fully participate in Defendant’s application process or medical evaluation process.

Stated another way, this was not a request for an “accommodation to ameliorate the effect of his

disability in connection with the application process.” E.E.O.C. v. BNSF Ry. Co., 124 F. Supp.

3d 1136, 1158 (D. Kan. 2015) (approving of the employer’s refusal to provide the applicant a list

of the essential functions of the job and to permit him to “demonstrate” his abilities to perform

those duties) aff’d sub nom. Equal Emp’t Opportunity Comm’n v. BNSF Ry. Co., 853 F.3d 1150

(10th Cir. 2017). In fact, the undisputed evidence shows that Plaintiff’s vision limitation was

actually accommodated here, as he was permitted to have someone (his driver) assist him with

reading and completing the application paperwork. This individual also accompanied him when

he returned to submit the completed Pre-employment Medical Screening forms. There is no

evidence Plaintiff asked for (or needed) anything else to assist him with completing the application

process in order to be considered for the job. Furthermore, Plaintiff “points to no authority

suggesting that he is entitled to an accommodation [such as a site visit by a counselor] to assist

him in proving to [Defendant] that he could perform the essential functions of the position despite

the results of the medical evaluation process.” Id.

       Additionally, Plaintiff has not shown—and, in light of the foregoing, cannot show, as he

must—that the requested “accommodation” (allowing a third party to come into the plant and




                                                 23
inspect employee activities) was a reasonable one, nor has he provided authority establishing that

Defendant’s duty to engage in an interactive process required it to permit the vocational counselor

to do a site visit. See Ammons v. Aramark Unif. Servs., Inc., 368 F.3d 809, 819 (7th Cir. 2004)

(“The duty to engage in an interactive process does not mandate a meeting with an employee’s . .

. vocational counselor. . . . The ADA envisions no more than ‘a flexible, interactive process by

which the employer and employee determine the appropriate reasonable accommodation.’”)

(quoting Rehling v. City of Chicago, 207 F.3d 1009, 1015 (7th Cir. 2000)).

       In closing, the Court emphasizes that, despite having had the benefit of discovery aids

throughout this case, Plaintiff has never identified an actual reasonable “modification[] or

adjustment[] to the work environment, or to the manner or circumstances under which the position

. . . is customarily performed, that [would] enable [Plaintiff] to perform the essential functions” of

the marination mixer position despite his being legally blind, much less that such modification or

adjustment is a reasonable one. 29 C.F.R. § 1630.2(o)(1)(ii).

       The facts of this case are fairly straightforward and do not support recovery under the ADA.

Plaintiff successfully applied for, was interviewed for, and was conditionally offered a job as a

marination mixer in a chicken processing plant. The very purpose (i.e., essential functions) of that

job was to load, operate, and monitor very large pieces of machinery that mixed precisely-

measured spices, tumbled the chicken with the spices, and moved the marinated chicken out on a

conveyor belt in an environment featuring slip and trip hazards and a bevy of other moving

machines and equipment. After learning during the medical screening process that Plaintiff had a

vision issue, Defendant pursued additional information about his limitations and abilities. When

Plaintiff’s eye doctor specifically reported that Plaintiff could not work with machinery and

equipment and could not do tasks requiring “good vision,” Defendant reasonably concluded that




                                                 24
Plaintiff could not perform the essential functions of the job. Plaintiff did not demand any specific

“modification[] or adjustment[] to the work environment, or to the manner or circumstances under

which the position . . . is customarily performed, that [would] enable [Plaintiff] to perform the

essential functions” of the marination mixer position despite his being legally blind, 29 C.F.R. §

1630.2(o)(1)(ii) (emphasis added), and he still has never identified any such accommodation

during the pendency of this lawsuit. As a result, he has failed to make the necessary prima facie

showing that he is a “qualified individual” under the ADA, and he cannot succeed on his claims

that Defendant violated the ADA by failing to hire him or by failing to engage with him in the

“interactive process.” The Court therefore GRANTS Defendant’s Motion for Summary judgment

as to Plaintiff’s ADA discrimination claims. 5

                                             CONCLUSION

        Based on the foregoing, the Court hereby DENIES as moot Plaintiff’s Motion for

Summary Judgment as to the “after-acquired evidence” defense, but GRANTS Defendant Norman

W. Fries, Inc. d/b/a Claxton Poultry Farms’ Motion for Summary Judgment as to all of Plaintiff’s

claims against it, (doc. 50). The Court DIRECTS the Clerk of Court to enter the appropriate

judgment of dismissal and to CLOSE this case.

                 SO ORDERED this 27th day of September, 2019.




                                          R. STAN BAKER
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA



5
 Since Plaintiff’s substantive claims have failed, he is not entitled to any punitive damages, (doc. 5, p. 15).
See J. Kinson Cook of Ga., Inc. v. Heery/Mitchell, 644 S.E.2d 440, 449 (Ga. Ct. App. 2007).


                                                      25
